DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2020 and 01/13/2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior art made of record fails to teach a computer-implemented method for disentangled data generation, comprising: 
accessing, by a variational autoencoder, a plurality of supervision signals; 
accessing, by the variational autoencoder, a plurality of auxiliary tasks that utilize the supervision signals as reward signals to learn a disentangled representation; and 
training the variational autoencoder to disentangle a sequential data input into a time-invariant factor and a time-varying factor using a self-supervised training approach which is based on outputs of the auxiliary tasks obtained by using the supervision signals to accomplish the plurality of auxiliary tasks.

Feng et al, “Improving Unsupervised Subword Modeling via Disentangled Speech Representation Learning and Transformation” (published in INTERSPEECH, July 2019) generally teaches a variational autoencoder (see Feng Figure 1) which disentangles sequential data input (see section 2.1, first sentence) into a time-invariant factor and a time-varying factor (see Abstract) but which does so via an unsupervised learning (see section 3) that is not self-supervised as required in claim 1. 

Independent claims 12 and 20 recite similar allowable features and are allowed under the same rationale. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637